Citation Nr: 1302730	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  09-02 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to compensation for paralysis due to VA medical treatment under the provisions of 38 U.S.C. § 1151.

2.  Entitlement to compensation for left ear hearing loss due to VA medical treatment under the provisions of 38 U.S.C. § 1151.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to June 1958.  

This appeal to the Board of Veterans' Appeals (Board) is from November 2007 (paralysis) and November 2008 (left ear hearing loss) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified at a hearing at the RO in August 2010, before the undersigned Acting Veterans Law Judge of the Board.  A transcript of the hearing is associated with the claims file.  

In a January 2012 decision, the Board reopened the Veteran's previously denied claim for § 1151 compensation for paralysis due to VA medical treatment.  In that same decision, the Board remanded the reopened § 1151 claim for paralysis and an original § 1151 claim for left ear hearing loss to the RO, via the Appeals Management Center (AMC), for additional development and consideration.  In October 2012, the AMC issued a supplemental statement of the case (SSOC) continuing to deny the claims and returned the file to the Board for further appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although, regrettably, it will result in additional delay in adjudicating this appeal, a remand is required to ensure compliance with the Board's prior January 2012 remand, specifically to (1) obtain an adequate addendum opinion from the July 2008 VA neurosurgeon who provided a negative medical opinion in this case, and (2) to confirm that there are no outstanding VA treatment records pertinent to his claims.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998); 38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2012).

The Veteran contends that he is entitled to § 1151 compensation as a result of the negligence of his VA doctors and caretakers at the VA Medical Center (VAMC) in Durham, North Carolina, during the course of a 1966 craniotomy and follow-up treatment.  He claims that he has paralysis and left ear hearing loss as a result of the surgery performed.  The record shows that the Veteran underwent the craniotomy in question on December 1, 1966, which allegedly resulted in additional disability and consequent residuals.  Additionally, the Veteran contends that informed consent was not properly provided in this case.  In his December 2007 substantive appeal, he stated that there was a mix-up in names at the time of his surgery and that another woman, not his wife, signed the authorization forms and that when his wife arrived his surgery had already been performed.  

I.  Addendum Opinion from July 2008 VA Neurosurgeon

In July 2008, a VA neurosurgeon, Dr. C.A., MD, PhD, MPH, MHSc, Chief of Neurosurgery at Durham VA Medical Center (VAMC), provided a medical opinion against the Veteran's § 1151 claim for left ear hearing loss.  Dr. C.A. stated that the surgery performed on December 1, 1966 did not cause the Veteran's left ear hearing loss or result in additional disability.  


In contrast, an April 2008 statement from a private treating physician, Dr. J.D., provided a positive nexus opinion in support of the Veteran's claims, opining that right-sided hemiparesis was a result of surgical treatment in 1966.  Dr. J.D. stated that it is as likely as not that that the Veteran's right spastic hemiparesis is secondary to a post-operative brain tumor.  Dr. J.D. added that the Veteran's right-sided hemiparesis and left side conductive hearing loss followed a pneumoencephalogram (a.k.a., "air study").  

In January 2012, the Board remanded these claims for an addendum opinion from the VA neurosurgeon, Dr. C.A., because the VA medical expert had limited records available for review and the opinion failed to consider the private positive opinion set forth by Dr. J.D in April 2008.  

On remand, the AMC apparently did not attempt to obtain an addendum medical opinion from the July 2008 VA neurosurgeon, Dr. C.A. Instead, the AMC obtained another medical opinion in January 2012 from a VA physician assistant (PA-C), who upon review of the claims file, provided negative § 1151 medical opinions for the paralysis and left hearing loss claims.  The January 2012 VA medical opinion stated that right hemiparesis and complete right spastic hemiparesis were unlikely caused by this hospital care, medical or surgical treatment, or examination furnished by VA.  The opinion further stated that hearing loss of left ear is less likely caused by this hospital care, medical or surgical treatment, or examination furnished by VA.  The only discernible rationale for the latter opinion is that the surgeon did not enter the ear canal, per surgical notes.  

The Board emphasizes that the AMC's actions, on remand, are deficient for compliance with the Board's January 2012 remand directive for an addendum medical opinion.  When VA undertakes to examine a Veteran, VA is obligated to ensure that that examination is adequate.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

First, it is not clear why an addendum opinion could not be obtained from the July 2008 VA neurosurgeon, Dr. C.A., or whether the AMC even attempted to obtain such an opinion.  Second, there is no indication that the January 2012 VA physician assistant (PA-C), P.B., is a specialist in the matter at issue.  Indeed, in the event that Dr. C.A. was not available, the Board's January 2012 remand directive #4 had specifically directed the AMC to obtain "...an appropriate medical specialist for the requested opinion."  Whereas Dr. C.A. was the Chief of Neurosurgery at the Durham VAMC, the January 2012 VA addendum opinion comes from a physician assistant, with no noted credentials in the field of neurosurgery.  The Board's remand directive requires a medical opinion from a VA neurosurgeon or other VA physician with expertise in neurosurgery.  

Third, the Board finds that the January 2012 VA physician assistant's opinion against the claims also lacks sufficient and detailed rationale.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  As argued by the Veteran's representative, the January 2012 VA medical opinion focused solely on the actual surgical procedure performed in 1966, but without discussing whether the encephalogram/"air study" caused or aggravated his conditions.  The Veteran's representative also asserts that the "air study" had many possible complications.  See November 2012 Informal Hearing Presentation.

Fourth, the January 2012 Board remand had specifically directed the addendum opinion to address the positive April 2008 medical opinion, but on remand, this was not addressed by the commenting VA physician assistant in the January 2012 supplemental opinion.  Although the January 2012 VA medical opinion initially reported the conclusions of Dr. J.D.'s April 2008 positive medical opinion, it does not appear to reconcile this positive opinion with the report's negative findings.  

Thus, the Board finds the July 2008 VA neurosurgeon's medical opinion and January 2012 addendum opinion are inadequate and insufficient for resolution of this appeal.  


II.  VA Treatment Records for 1966 Surgery

A remand is also necessary to confirm whether there are still outstanding VA treatment records surrounding the dates of the identified 1966 surgery at the Durham, North Carolina VA Medical Center (VAMC).  The Board's January 2012 remand had requested the AMC to obtain the Veteran's hospital treatment records for his hospitalization from November 22, 1966 to December 21, 1966.  

On remand, the Board acknowledges a June 2012 response, by the Durham, North Carolina VAMC, which indicates the Veteran's VA treatment records from 1966 were destroyed in a 1970's fire.  Nonetheless, it is not altogether clear whether this response was received in response to incorrect information.  One request by the AMC appeared to identify the Veteran by an incorrect Social Security number.  Subsequent requests by the AMC may have inadvertently limited requests for VA records to outpatient treatment reports in "Part III-request" of a Release of Information request form, whereas all hospitalization and surgery records for 1966 from the Durham VAMC are needed.

As mentioned, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  The Board further emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The AMC should obtain and associate with the claims file all outstanding VA records pertinent to the 1966 surgery at the Durham VAMC facility.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain the complete hospital records from the Veteran's 1966 hospitalization and surgery at the VA Medical Center in Durham, North Carolina, including all surgical reports, nurse's notes, informed consent forms, and any other applicable records.  Efforts to obtain these records must continue until it is concluded that the information sought does not exist or that further attempts to obtain it would be futile.  See 38 C.F.R. § 3.159(c)(2).  In the event the RO/AMC is unable to obtain these records, the appellant must be provided with oral or written notice of that fact, in accordance with 38 C.F.R. § 3.159(e). 

2.  Request an addendum opinion from the July 2008 VA examiner (Dr. C.A., MD) to determine if the Veteran's paralysis and/or his left ear hearing loss are due to the 1966 surgery, or if the surgery resulted in additional disability.  

If Dr. C.A. is unavailable, provide an explanation as to why and have the file reviewed by a medical specialist with demonstrated expertise in neurosurgery for the requested opinion.  The examiner should review all of the evidence in the file and then address the following: 

(a) What is/are the current diagnosis (es) relative to the Veteran's postoperative craniotomy residuals due to his VA medical treatment in 1966?  

(b) For each diagnosis, what is the likelihood (very likely, as likely as not, or unlikely) that it was caused by this hospital care, medical or surgical treatment, or examination furnished by VA? 

(c) Is any post-operative disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination?  Specifically consider whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  

(d) In the alternative, is there disability due to an event not reasonably foreseeable?  Specifically consider whether the craniotomy and any treatment by VA providers in 1966, were rendered without the Veteran's informed consent.  

The examiner must address the April 2008 opinion provided by private physician, Dr. J.D.  The examiner must discuss the rationale of all conclusions and/or opinions, whether favorable or unfavorable, if necessary citing to specific evidence in the file. 

3.  Ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.

4.  After completion of the above and any additional development deemed necessary, the RO/AMC should readjudicate the § 1151 claims in light of all evidence, including considering 38 C.F.R. §§ 3.361 and 17.32.  
If the claims continue to be denied, send the Veteran a supplemental statement of the case (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of the claims. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

